DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0060778) in view of Kim et al. (US 2012/0139821).
In reference to claim 1, Kim et al. (US 2015/0060778), hereafter “Kim,” discloses a flexible display device, with reference to Figures 4, 5, and 8, comprising: a display substrate having a first surface including a display area AA and a peripheral area NA surrounding the display area, Figure 4; a plurality of pixels on the display area of the first surface, paragraph 72; a covering layer, 145, 147,149, covering the pixels and disposed in the display area and the peripheral area of the first surface, paragraphs 94-96; a polarization layer 153 on a top of the covering layer and of which an edge is extended outside an edge of the covering layer; a film wiring 170 on the first surface of the display substrate and of which one end is connected to the peripheral area, paragraph149; 
Kim does not disclose an insulating layer, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a 
Kim et al. (US 2012/0139821), hereafter “Kim 2012,” discloses display device including teaching, an insulating layer, TUF in Figure 2D, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer CP and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer, paragraph  39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an insulating layer to be disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
One would have been motivated to do so in order to reinforce the adhesion of the film type printed circuit board COF and/or to make an even upper surface, paragraph 39.
	In reference to claim 2, Kim discloses the covering layer comprises a first inorganic layer, 145 in figure 5, covering the pixels, an organic layer 147 covering the first inorganic layer, and a second inorganic layer 149 covering the organic layer and forming an outermost portion of the covering layer, paragraphs 94-96.

In reference to claim 4, Kim 2012 discloses the insulating layer TUF is disposed between the edge of the covering layer TFE and an edge of the film wiring COF, Figure 2D. 
In reference to claim 5, Kim 2012 discloses the first portion of the insulating layer contacting the polarization layer is a side portion of the insulating layer, Figure 2D.

Claims 1-4, 6, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0060778) in view of Sekiguchi (US 2004/0046909).
In reference to claim 1, Kim et al. (US 2015/0060778), hereafter “Kim,” discloses a flexible display device, with reference to Figures 4, 5, and 8, comprising: a display substrate having a first surface including a display area AA and a peripheral area NA surrounding the display area, Figure 4; a plurality of pixels on the display area of the first surface, paragraph 72; a covering layer, 145, 147,149, covering the pixels and disposed in the display area and the peripheral area of the first surface, paragraphs 94-96; a polarization layer 153 on a top of the covering layer and of which an edge is extended outside an edge of the covering layer; a film wiring 170 on the first surface of the display substrate and of which one end is connected to the peripheral area, paragraph149; 
Kim does not disclose an insulating layer, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner 
Sekiguchi (US 2004/0046909), hereafter “Sekiguchi,” discloses display device including teaching, an insulating layer, 33 in Figure 38, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer 14 and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer, paragraph  333. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an insulating layer to be disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
One would have been motivated to do so in order to provide insulating covering layers over the film wiring, paragraph 333.
	In reference to claim 2, Kim discloses the covering layer comprises a first inorganic layer, 145 in figure 5, covering the pixels, an organic layer 147 covering the first inorganic layer, and a second inorganic layer 149 covering the organic layer and forming an outermost portion of the covering layer, paragraphs 94-96.

In reference to claim 4, Sekiguchi discloses the insulating layer 33 is disposed between the edge of the covering layer 6 and an edge of the film wiring 31, Figure 38. 
In reference to claim 6, Sekiguchi discloses the polarization layer overlaps at least a part of an upper surface of the insulating layer in the plan view, Figure 38.
In reference to claim 10, Kim discloses a flexible display device, with reference to Figures 4, 5, and 8, comprising: a display substrate having a first surface including a display area AA and a peripheral area NA surrounding the display area, Figure 4; a plurality of pixels on the display area of the first surface, paragraph 72; a covering layer, 145, 147,149, covering the pixels and disposed in the display area and the peripheral area of the first surface, paragraphs 94-96; a polarization layer 153 covering the covering layer; a film wiring 170 disposed on the peripheral area of the first surface, paragraph149; 
Kim does not disclose an insulating layer, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion overlapping the polarization layer in a plan view and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
Sekiguchi discloses display device including teaching, an insulating layer, 33 in Figure 38, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion overlapping the polarization layer 14 in a plan view and a second portion not overlapping 
One would have been motivated to do so in order to provide insulating covering layers over the film wiring, paragraph 333.
In reference to claim 11, Kim discloses the covering layer comprises a first inorganic layer, 145 in figure 5, covering the pixels, an organic layer 147 covering the first inorganic layer, and a second inorganic layer 149 covering the organic layer and forming an outermost portion of the covering layer, paragraphs 94-96.
In reference to claim 12, Kim discloses in at least one of the first inorganic layer, the second inorganic layer, and the organic layer, a step is formed between a central portion and an outer portion, Figure 5.
In reference to claim 16, Sekiguchi discloses the insulating layer 33 is disposed between the covering layer 6 and the film wiring 31 in a perpendicular direction to the first surface, Figure 38.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 1 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23 and 29 of U.S. Patent No. 10,910,572 in view of Sekiguchi (US 2004/0046909). 
In reference to claim 1, Claim 23 of U.S. Patent No. 10,910,572, hereafter “the patent” includes all of the limitations of claim 1 except an insulating layer, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer.
Sekiguchi discloses display device including teaching, an insulating layer, 33 in Figure 38, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer 14 and a second portion not overlapping the polarization layer in a plan view, wherein the polarization layer has an inner surface facing the covering layer, and an outer surface opposite to the inner surface, and wherein the insulating layer is not disposed on the outer surface of the polarization layer, paragraph  333. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an insulating layer to be disposed on the peripheral area of the first surface, wherein the insulating 
One would have been motivated to do so in order to provide insulating covering layers over the film wiring, paragraph 333.
In reference to claim 18, Claim 29 the patent includes all of the limitations of claim 18 except an insulating layer, disposed between the covering layer and the film wiring in the peripheral area, wherein the insulating layer has a portion contacting the polarization layer, and the plurality of layers comprises a semiconductor layer.
Sekiguchi discloses display device including teaching, an insulating layer, 33 in Figure 38, disposed on the peripheral area of the first surface, wherein the insulating layer has a first portion contacting the polarization layer 14, paragraph 333, a plurality of layers comprising a semiconductor layer, 328. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for an insulating layer, disposed between the covering layer and the film wiring in the peripheral area, wherein the insulating layer has a portion contacting the polarization layer, and the plurality of layers comprises a semiconductor layer.
One would have been motivated to do so in order to provide insulating covering layers over the film wiring, paragraph 333, of an active matrix display, paragraph 334.

Claims 2-5, 7, 8, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,910,572 in view of Sekiguchi (US  in view of Kim et al. (US 2015/0060778). 
In reference to claims 2 and 19, claims 23 and 29 of the patent includes all of the limitations of claims 2 and 19, except the covering layer comprises a first inorganic layer covering the pixels, an organic layer covering the first inorganic layer, and a second inorganic layer covering the organic layer and forming an outermost portion of the covering layer.
Kim discloses a covering layer comprising a first inorganic layer, 145 in figure 5, covering the pixels, an organic layer 147 covering the first inorganic layer, and a second inorganic layer 149 covering the organic layer and forming an outermost portion of the covering layer, paragraphs 94-96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the covering layer comprises a first inorganic layer covering the pixels, an organic layer covering the first inorganic layer, and a second inorganic layer covering the organic layer and forming an outermost portion of the covering layer. One would have been motivated to do so in order to provide a moisture barrier the seal the device.
In reference to claims 3 and 20, Kim discloses in at least one of the first inorganic layer, the second inorganic layer, and the organic layer, a step is formed between a central portion and an outer portion, Figure 5.
In reference to claim 4, claim 23 of the patent includes all of the limitations of claim 4. 
In reference to claim 5, claim 23 of the patent includes all of the limitations of claim 5. 
In reference to claim 7, claims 23 of the patent includes all of the limitations of claim 7.
In reference to claim 8, claims 23 of the patent includes all of the limitations of claim 8.


Allowable Subject Matter
Claims 22-25 allowed.
In reference to claim 22, the prior art of record to the examiner’s knowledge does not teach or render obvious, at least to one skilled in the art, the instant invention regarding the adhesive layer directly contacting a top layer of the plurality of layers and the plurality of layers comprises a semiconductor layer; in combination with the other recited limitations.  Claims 24-25 depend on claim 22.

Claims 9, 13-15, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the polarization layer having a third region extending outside the second region from the end portion of the second region; in combination with the other recited limitations in the respective base claims.
Claim 13 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising the polarization layer comprises a first region covering an upper surface of the covering layer and a second region formed outside the first region and covering an edge of the covering layer, wherein the second region of the polarization layer is outside of the covering layer, wherein the polarization layer is spaced from the film wiring, and wherein the second region covers a side of the edge of the covering layer and an end portion of the second region overlaps an area between the covering layer and the film wiring; in combination with the other recited limitations in the respective base claims.

Claim 17 would be allowable because the prior art of record fails to teach or fairly suggest the structure comprising no portion of the insulating layer contacts the polarization layer; in combination with the other recited limitations in the respective base claims.
Claim 21 depends on claim 18 and would be allowable in combination with the other recited limitations in the respective base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897